[talmerbankfdicwarrantter001.jpg]
WARRANT TERMINATION AGTtE~Iki~NT THIS WARRANT TERMINATION AGREEMENT (this "A rah
erxient") is made 'and entered into as of this 28th day of December, 201 S, by
anal between the Federal Deposit Insurat3ce Corporation (the "FDIC") ar~d Talmer
Bancorp, Inc., a Michigan corporation {the "Compar~X"), the holding company far
Talmer Banlc and Trust, a Michigan state-chartered bank (the "Bank"). ~L~CP~'ALS
WI-iEREAS, in connection with the Bank's acquisition of C~ Bancorp from the
FDIC, as receiver, the Company issued warrants to purchase 390,000 shares o~ the
Company's Class B Non-Voting Common Stock (the "Common Shares") to the ~`DIC
pursuant to a Warrant to Purchase Common Sfiocic of First Michigan Bancorp, Inc.
dated Aprii 30, 2010 (the "Warrant Agreement"); WHEREAS, the I'DIC has accepted
tha Bank's offer for the early termination of the Bank's loss share agree[nents
with respect to the Banlc's acquisitio~x of CF Bancorp, fort Huron, Michigan,
First Banking Center, Burl'sngton, Wisconsin, Peoples State Bank, Hamtramck,
Michigan, and Community Centrat Bank, Mount Clemens, Michigan from the FDIC, as
receiver (the "Termination Offer•"), pursuant to a termination agreement entered
into between the Banlc, the FDIC, as receiver, of tl~e above-named institutions
and the FDIC; WHEREAS, under tk~e terms of Che Termination Offer, the parties
desire to terminate the Warrant Agx•eement on the terns and conditions set forth
in this Agreement {the "Warrant Termination Transaction"); WHEREAS, the FDIC has
not assigned, transferred or otherwise disposed of any right, title or interest
in or to the Warrant Agreement or exercised the right to purchase any of the
Common Shares pursua~~t to the Warrant Agreement. NOW, THERERORE, in
consideration o£ the premises and the agreements set forth below, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
aclrnowledged, the parties agree as fol{ows: ARTICLE I PAYMENT ANll TEI2MTNATION
1. Payment of Termination Amount. The closing of the transactions contemplated
hereby shall take plane concurrently with the executioza hereof (the "Closing
Date"). On the Closing Date, the Company shall pay or cause to be paid to the
FDIC by vc~ire transfer in immediately available funds $4,563,000 (the
"Termination Amount"). 2. Terirninatian of Warrant Agreement, F,ffective as of
the Closing Date and upon payment of the Termination Amount, the Warra~lC
Agteeznei~t shall be terminated and cancelled in its entirety and shall be null
and void with no further force or effect, and no pa~~ty hereto ar thereto shall
have any further rights, duties or obligations under th.e Wazrant Agreement.



--------------------------------------------------------------------------------



 
[talmerbankfdicwarrantter002.jpg]
AR.T~CL~, iI REPRESENTATIONS AND WA12R~1.N'~IES OF THE FDIC Tlie FDIC hereby
represents and warrants to the Company as of the Closing Dale, ai d sr,~ch
representations and wart•anties shall survive the Closing Date, t}aat: 1. Valid
and Enforceable Agreement; Authorization, This Agreement has been duly executed
and delivered by the FDIC and, assuming the due execution and delivery of this
Agreement by all parties thereto, constitutes a legal, valid and binding
obligation of the FDIC, enforceable a~aii~st the FDIC in accordance ~c7✓ith its
terms, except as limiter! by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and other simitat• laws of general applioation
affecting enforcement of creditors' rights generally and general principles of
equity. The FDIC has duly Taken all necessary corporate action to authorize the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby. 2, Ownership. The FDIC holds good and valid title to the
Warra~~t Agreement free and clear of any liens, charges, claims, pledges,
security interests or other encumbrances, whether arising by agreement,
operation of lar~v or otherwise, and there are no restrictions on the FDIC°s
right to terminate the Warrant Agreement, and the FDIC has ~Zot exercised the
right to purchase any of the Common Shares pursuant to the Warrant Agreernetlt.
ARTICLE TII REPRESENTATIONS AND WARRANTIES OF THE COMPANY The Company hereby
represents and warrants to the FDIC as of the Closing Date, and such
representations and wa~•ranties shall survive the Closing Date, that; 1. Valid
and Enforceable A~reementi Authorization. This Agreement has been duly executed
and delivered by the Company and, assuming the due execution and delivery of
this Agreement by the FDIC, constitutes a Legal, valid and binding obligation of
the Company, enforceable against the Company in aceordai~ce with its term,
except as limited by appticable bankruptcy, insolvency, reorganization,
mar~torium, fraudulent conveyance and other similar laws of general applicAtion
affecting enforcement of creditors' rights generally and general principles of
equity. The Company has duly taken all necessary corporate action to authorize
the execution, delivery and performance of this Agreement and the transactions
contemplated hereby. ARTICLE ~V MISCELLANEOUS PROVISIUNS 1. Entire Agreement.
This Agreement embodies the entire agreement and understanding of the parties
hereto with respect fa the subject matter hereof and supersedes all prior
written and contemporaneous oral agreements, represe~~ta.tions, warranties,
contracts, correspondence, conversations, memoranda and unders~indings between
or among tk~e parties or



--------------------------------------------------------------------------------



 
[talmerbankfdicwarrantter003.jpg]
any of their agents, representatives or affiliates relative to such subject
matter, including, without limitation, any term sheets, emails or draft
documents. 2, Assignment; Binding A~eeement. AlI terms and conditions of this
Agreement shall be binding on the partres hereto and their successors and
assigns. 3. Counterparts. This Agreement may be executed in counterparts, each.
of which shall be deemed an original, but both of whioh taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereupon delivered by facsimile shall be deerr►ed for alf purposes as
constituting good and valid execution azld delivery of this Agreement by such
Pa~Y• 4. Governtn Lg ,aw. The validity and ef~ecY of fhis Agreement shall be
construed and enforced in accordance with, and the rights of the pac~ties shall
be governed by, the federal Iaw of the United States, and i~~ the absence of
controlling federal law, in accordance with the law of the State of Michiga~i.
5. No Third Paz~ty Beneficiaries ox Other Ria,.hts. Nothing herein shall grant
to or create in any person not a party hereto any right to any benefits
hcre~.tnder, and na such party shall be entitled to sue any party to this
Agreement with respect thereto. 6. Waiver; Consent. This Agreement and its terms
may not be changed, atne~ided, waived, germinated, augmented, rescinded or
discharged (other than in accordance wrth its terms), in whole ar in part,
except by a writing executed by the parties hereto. 7. further Assurances. Each
party hereto hereby agrees to execute and delive►•, or cause to b~ executed and
delivered, such othea~ documents, instruments and agreements, and take such
other actions consistent with the terms of this Agreement as ►nay be reasonably
necessary in order to accomplish the transactions cont~znplated by this
Agreement. 8. Costs and Expenses. Each patty hereto shalt each pay its own
respective costs and expenses incurred in canzlection with the negotiation,
preparation, execution and performance of Chis Agreement. . 9. Severability. If
any one ox more of the provisions contained herein, or the application thereof
in any circumstance, is held invalid, illegal or unenforceable, the validity,
Iegality and enforceability of any such provision in every other respect and of
the remaining provisions contained herein shall not be affected or impaired
thereby. [Si~nadure Page Follows)



--------------------------------------------------------------------------------



 
[talmerbankfdicwarrantter004.jpg]
IN V~/ITNESS WT~iERE~F, each of ttae parties hereto has caused this Warrant
Termination Agreement to be executed as of the date first above written. TALM~R
B CDR , IN'C. By: Name: 0.►tt '~V'b 0~-~" Title: Cat 1 ~' ~ -G X e G.u~¢-~ v~
C~.~-i C ~ FEDERAL DEPOSIT INSURANCE CORPORATION Name: C ~. ~ car"Title: ~ ~~ ~
~~ ~ ~~



--------------------------------------------------------------------------------



 